Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20180173839 A1) in view of Touya (US 20110255770 A1)
 (1) Regarding Claim 1, Fang discloses a metrology system (fourth-to-last line of page 1: a metrology system) comprising a memory' storing a set of instructions; and a processor configured to execute the set of instructions to cause the metrology system to (lines 11-13 of page 8: the controller 104 includes one or more processors 106 configured to execute program instructions maintained on a memory device 108): receive an acquired image of a sample (second-to-last line of page 1 to line 2 of page 2: the controller generates a three-dimensional model of a sample including one or more instances of a structure to he analyzed by the metrology tool ... the controller generates a predicted metrology image corresponding to a predicted analysis of the sample with the metrology tool based on the three-dimensional model); and determine a set of image parameters based on an analysis of the acquired image (line 3 of page 2: two or more candidate metrology recipes for extracting the metrology measurement from the one or more 
However, Fang already discloses simulating an image of the sample using heuristic model (line 13 of page 6). Touya discloses: imaging the object to be inspected and obtaining an optical image; creating a reference image from design pattern data; preparing an inspection recipe comprising one or more templates and parameter settings necessary for the inspection; checking the pattern and the template against each other, and selecting the reference image which corresponds to the template; detecting a first edge and a second edge in the selected reference image in accordance with the parameter settings using a standard coordinate; detecting a first edge of the optical image corresponding to the first edge of the selected reference image and a second edge of the optical image corresponding to the second edge of the selected reference image; and determining an inspection value by acquiring the difference between the fine width of the optical image and the reference image using the first and second edges of the optical image and the first and second edges of the reference image (lines 14-23 of page 3 ).
Fang and Touya both have the effect of "optimal metrology guidance" and are related to the technical field of "metrology inspection." Persons having ordinary skill in the art would be motivated to combine the technical contents of Fang and Touya.

(2)    Regarding Claim 2, Citation f discloses a charged particle beam apparatus configured to acquire an image of the sample (third-to-last line of page 9 to line f of page 10: the metrology' tool 102 may illuminate a sample with an illumination beam and may further collect radiation emanating from the sample in response to the illumination beam. The illumination beam may include any type of illumination beam suitable for probing a sample such as, but not limited to, a light beam (e.g., photons), an electron beam, or an ion beam). Persons having ordinary skill in the art can easily modify the disclosure of Fang to arrive at a charged particle beam.



(4) Claim 3 differs from Fang and Touya in that Fang and Touya do not disclose the feature that "the analysis comprises a comparison of information from the set of simulated images and the set of model parameters." However, Fang already discloses evaluating two or more candidate metrology recipes for extracting the metrology measurement from the one or more predicted metrology images (lines 4-6 of page 2).Touya already discloses determining an inspection value by acquiring the difference between the line width of the optical image and the reference image using the first edge and second edges of the optical image and the first and second edges of the reference image (eighth-to-last to sixth-to-last lines of page 3),
Persons having ordinary' skill in the art can easily modify [the disclosure of Fang and Touya] to arrive at the comparison of information between the simulated images and the set of model parameters.

(5)    Claim 5 differs from Fang and Touya in that Fang and Touya do not disclose the feature that "the information from the set of simulated images comprises critical dimension measurement results."
However, Fang already discloses that metrology measurements may include, but are not limited to, critical dimension (CD) measurements, sidewall angle measurements, line roughness measurements, or linewidth measurements (lines 5-6 of page 6).
Touya already discloses that among other settings, mention may be made of a control value of CD (Critical Dimension), a control value of positional aberration, and the like (line 16 of page 14).
Persons having ordinary skill in the art can easily modify [the disclosure of Fang and Touya] to arrive at the inclusion of critical dimension measurement results.


However, Fang already discloses evaluating two or more candidate metrology recipes for extracting the metrology measurement from the one or more predicted metrology images (lines 4-6 of page 2).
Persons having ordinary skill in the art can easily modify [the disclosure of Fang] to arrive at a single parameter.

(7)    Claim 7 differs from Fang and Touya in that Fang and Touya do not disclose the feature that "the set of image parameters comprises any of noise levels, pattern of interest, line roughness, or edge profile."
However, Fang already discloses that a metrology' measurement may include measurements of the size, shape, sidewall angle, and/or orientation of patterns fabricated on the sample and that, for instance, metrology-measurements may include, but are not limited to, critical dimension (CD) measurements, sidewall angle measurements, line roughness measurements, or linewidth measurements (lines 4-6 of page 6).
Persons having ordinary skill in the art can easily modify [the disclosure of Fang] to arrive at the claimed feature
.
(8)    Claim 15 is directed to a non-transitory computer readable medium for implementing the metrology' system of Claim 1, so the same reasons for rejection apply. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN K KHOLDEBARIN whose telephone number is (571)272-2859.  The examiner can normally be reached on M-F 8-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN K KHOLDEBARIN/Primary Examiner, Art Unit 2669